The judgment of the court below should be affirmed.
1st. The question asked the photographer on cross-examination by counsel for the appellee was proper, and the reply thereto was admissible. Evidence that a defendant charged with injuring the plaintiff is insured against liability therefor is not admissible on the issue of the infliction vel non of the injury for it has no relevancy thereto, but it is admissible when relative to other material issues in the case, among which is the bias or interest of a witness offered by the defendant. 5 Am. Jur. "Automobiles," sec. 622; 36 C.J. 1128, sec. 128; and Note Stehouwer v. Lewis, 74 A.L.R. 852. The appellee was entitled to have the jury informed as to why and for whom these photographs were taken in order to determine what weight they would give to them.
2nd. Even had the evidence been admitted, but wrongfully, the error thereby committed would have been harmless. If the question and answer indicated to the *Page 864 
jury that the appellant was protected by liability insurance, it could only have been because of the commonly known fact that liability insurance is carried by practically all owners of motor vehicles. It therefore brought nothing new into the knowledge of the jurors.
3rd. The question and answer was excluded from the jury's consideration, and they were charged expressly not to consider it. We should presume, if trial by jury is not to be abandoned, that jurors are honest and intelligent men; and, until the contrary appears will "true verdicts give according to the evidence," as required by their oath of office; will obey the instructions given them by the trial judge; and will discharge their duties as conscientiously as we discharge ours. If the trial judge excludes incompetent evidence when offered, he has discharged his full duty to a litigant and given him all the protection the law requires.